Citation Nr: 0511842	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO granted service connection and assigned a 10 percent 
evaluation for PTSD, effective October 19, 2001.  In April 
2003, the veteran filed a notice of disagreement (NOD) with 
the initial 10 percent rating assigned.  In a September 2003 
rating decision, the RO granted the veteran a higher rating 
to 30 percent for his PTSD, effective October 19, 2001.  
Later in September 2003, the RO issued the veteran a 
statement of the case (SOC).  In December 2003, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals).  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized this issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, in a May 2004 statement, the 
veteran noted that, "I am a practicing alcoholic and drug 
abuser as a result of my service in the military.  I have 
been unable [t]o abstain because I am self medicating to 
lessen PTSD symptoms."  The Board notes that the United 
States Court of Appeals for the Federal Circuit has held that 
a veteran can receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, his or her service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, a liberal 
reading of the veteran's statement reflects an informal claim 
for service connection for alcohol and/or drug abuse as 
secondary to service-connected PTSD.  While this issue is 
currently not in appellate status, it is referred to the RO 
for appropriate action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal, is warranted 
even though such action will, regrettably, further delay a 
final decision on the veteran's claim.  

An  October 2001 treatment summary from James E. Riggott, a 
licensed psychologist with Consultants in Psychological 
Health based in Rochester, Minnesota, notes that the veteran 
was continuing in group therapy weekly at the VA outpatient 
clinic (VAOPC) in La Crosse, Wisconsin.  In a May 2002 report 
of VA examination, the examiner noted the veteran's report of 
recently starting a 12-session group program conducted at the 
La Crosse VAOPC.  A February 2004 report of VA examination 
reflects the veteran's report of having received treatment in 
Rochester, Minnesota, a few years previously but otherwise 
that he was not currently receiving any treatment.  
Thereafter, in a May 2004 statement, the veteran reported 
that he had made an appointment at a VA facility for further 
treatment of his PTSD.  

In this case, medical records associated with reported 
treatment at the La Crosse VAOPC in October 2001 and May 2002 
have not been obtained.  As VA has a duty to request all 
available and relevant records from federal agencies, and VA 
has been placed on notice of possibly relevant VA treatment 
records, the Board finds that the RO should obtain all 
outstanding medical records from the La Crosse VAOPC, to 
specifically include for the identified dates.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also 38 C.F.R. § 4.1 
(2004) ("It is essential . . . in the evaluation of 
disability, that each disability be viewed in relation to its 
history.")

The Board also points out that, to ensure that all due 
process requirements are met, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran provide all 
pertinent evidence in his possession (not previously 
requested).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VAOPC 
in La Crosse, Wisconsin, any records 
associated with the veteran's evaluation 
of, counseling for, and/or treatment for 
PTSD, to specifically include for dates 
in October 2001 May 2002.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for the 
RO's determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




